EXHIBIT 99.1 Introduction The following Unaudited Pro Forma Combined Condensed Statements of Operations (“pro forma financial information”) are based on the historical consolidated financial statements and the accompanying notes of The Dow Chemical Company (the “Company” or “Dow”) and Rohm and Haas Company (“Rohm and Haas”) and have been prepared to illustrate the effects of the Company’s acquisition of Rohm and Haas, assuming the acquisition was consummated on January1, 2008. No pro forma balance sheet is included as the acquisition is already reflected in the Company’s balance sheet at June30, 2009. The accompanying pro forma financial information should be read in conjunction with the historical financial statements and the accompanying notes of the Company included in the Annual Report on Form 10-K for the year ended December31, 2008, filed with the U.S. Securities and Exchange Commission (“SEC”) on February20, 2009; the Quarterly Report on Form 10-Q for the quarter ended March31, 2009 filed with the SEC on May4, 2009;the Quarterly Report on Form 10-Q for the quarter ended June30, 2009 filed with the SEC on August3, 2009; as well as the historical financial statements and the accompanying notes of Rohm and Haas for the three years ended December31, 2008, 2007 and 2006, and for the quarter ended March31, 2009, included in the Current Report on Form 8-K/A filed with the SEC on May5, 2009. The pro forma financial information, which was prepared in accordance with Article11 of Regulation S-X, is not necessarily indicative of the results of operations that would have actually occurred had the acquisition been completed as of the dates indicated, nor is it indicative of the future operating results of the combined company. The pro forma financial information does not reflect future nonrecurring charges resulting from the acquisition, or future events that may occur after the acquisition of Rohm and Haas, including the potential realization of operating cost savings (synergies) or restructuring activities, except as reflected in the historical financial statements, or other costs related to the planned integration of Rohm and Haas, and does not consider potential impacts of current market conditions on revenues, expense efficiencies or asset dispositions (with the exception of the Rohm and Haas salt business and divestitures required by the United States Federal Trade Commission (“FTC”)). Transaction Background On April1, 2009, the Company completed the acquisition of Rohm and Haas. Pursuant to the July10, 2008 Agreement and Plan of Merger (the “Merger Agreement”), Ramses Acquisition Corp., a direct, wholly owned subsidiary of the Company, merged with and into Rohm and Haas (the “Merger”), with Rohm and Haas continuing as the surviving corporation and a direct, wholly owned subsidiary of the Company. The Company pursued the acquisition of Rohm and Haas to make the Company a leading specialty chemicals and advanced materials company, combining the two organizations’ best-in-class technologies, broad geographic reach and strong industry channels to create a business portfolio with significant growth opportunities. Pursuant to the terms and conditions of the Merger Agreement, each outstanding share of Rohm and Haas common stock was converted into the right to receive cash of $78per share, plus additional cash consideration of $0.97per share. The additional cash consideration represented 8percent per annum on the $78per share consideration from January10, 2009 to the closing of the Merger, less dividends declared by Rohm and Haas with a dividend record date between January10, 2009 and the closing of the Merger. All options to purchase shares of common stock of Rohm and Haas granted under the Rohm and Haas stock option plans and all other equity-based compensation awards, whether vested or unvested as of April1, 2009, became fully vested and converted into the right to receive cash of $78.97per share, less any applicable exercise price. Total cash consideration paid to Rohm and Haas shareholders was $15.7billion. The Dow Chemical Company and Subsidiaries Unaudited Pro Forma Combined Condensed Statements of Operations For the Year Ended December 31, 2008 Rohm and Pro Forma Pro Forma In millions, except per share amounts Dow Haas Adjustments Ref. Combined Net Sales $ $ $ ) (G) $ ) (H) Cost of sales (C) ) (G) ) (H) Research and development expenses 4 (C) (2 ) (G) Selling, general and administrative expenses 20 (C) ) (G) Amortization of intangibles 92 63 (D) (8 ) (G) Restructuring charges (3 ) (G) Special charges 1 - Asbestos-related credit 54 - - 54 Equity in earnings of nonconsolidated affiliates 97 - Sundry income (expense) - net 89 ) (3 ) (G) 27 Interest income 86 16 (1 ) (G) Interest expense and amortization of debt discount (I) 42 (E) Income from Continuing Operations Before Income Taxes ) Provision for income taxes 77 ) (F) Net Income from Continuing Operations ) 52 Net income attributable to noncontrolling interests 75 4 - 79 Net Income (Loss) from Continuing Operations Attributable to The Dow Chemical Company ) ) Preferred stock dividends - - (J) Net Income (Loss) from Continuing Operations Available for The Dow Chemical Company Common Stockholders $ $ $ ) $ ) Share Data Earnings (Loss) per common share - basic $ $ ) Earnings (Loss) per common share - diluted $ (K) $ ) Common stock dividends declared per share of common stock $ $ Weighted-average common shares outstanding - basic (J) Weighted-average common shares outstanding - diluted (J) See accompanying Notes to the Unaudited Pro Forma Combined Condensed Statements of Operations. For the Six-Month Period Ended June 30, 2009 Rohm and Pro Forma Pro Forma In millions, except per share amounts Dow Haas Adjustments Ref. Combined Net Sales $ $ $ ) (G) $ ) (H) Cost of sales 68 (C) ) (G) ) (H) Research and development expenses 76 2 (C) Selling, general and administrative expenses 10 (C) ) (G) Amortization of intangibles 15 (D) (2 ) (G) Restructuring charges 2 - Special Charges - - Equity in earnings (losses) of nonconsolidated affiliates (1 ) - Sundry income (expense) - net 20 ) (2 ) (G) ) Interest income 21 3 - 24 Interest expense and amortization of debt discount 42 62 (I) 21 (E) Income (Loss) from Continuing Operations Before Income Taxes ) Provision (Credit) for income taxes ) ) ) (F) ) Net Income (Loss) from Continuing Operations ) Net income (loss) attributable to noncontrolling interests 23 (2 ) - 21 Net Income (Loss) from Continuing Operations Attributable to The Dow Chemical Company ) Preferred stock dividends - 28 (J) Net Income (Loss) from Continuing Operations Available for The Dow Chemical Company Common Stockholders $ ) $ ) $ ) $ ) Share Data Earnings (Loss) per common share - basic $ ) $ ) Earnings (Loss) per common share - diluted $ ) (K) $ ) Common stock dividends declared per share of common stock $ $ Weighted-average common shares outstanding - basic (J) Weighted-average common shares outstanding - diluted (J) See accompanying Notes to the Unaudited Pro Forma Combined Condensed Statements of Operations. NOTES TO THE UNAUDITED PRO FORMA COMBINED CONDENSED STATEMENTS OF OPERATIONS NOTE A – BASIS OF PRO FORMA PRESENTATION The acquisition of Rohm and Haas is being accounted for in accordance with Statement of Financial Accounting Standards No.141 (revised 2007), “Business Combinations” (“SFAS141R”). In accordance with SFAS141R, the assets acquired and the liabilities assumed have been measured based on acquisition-date fair values. The determination of the recognition and measurement of the assets acquired and liabilities assumed was based on the fair value of actual net tangible and intangible assets and liabilities of Rohm and Haas at the April1, 2009 closing date. The pro forma financial information, which was prepared in accordance with Article11 of Regulation S-X, is not necessarily indicative of the results of operations that would have actually occurred had the acquisition been completed as of the dates indicated, nor is it indicative of the future operating results of the combined company. The pro forma financial information does not reflect nonrecurring charges resulting from the acquisition. The Unaudited Pro Forma Combined Condensed Statements of Operations do not reflect future events that may occur after the acquisition of Rohm and Haas, including the potential realization of operating cost savings (synergies) or restructuring activities, except as reflected in the historical financial statements, or other costs related to the planned integration of Rohm and Haas, and do not consider potential impacts of current market conditions on revenues, expense efficiencies or asset dispositions (with the exception of the Rohm and Haas salt business and divestitures required by the FTC). Certain Rohm and Haas amounts have been reclassified to conform with the Company’s basis of presentation. NOTE B – PURCHASE PRICE The calculation of the cash purchase price is as follows: Purchase Price
